 

Adamis Pharmaceuticals Corporation 10-Q [admp-10q_063018.htm]

 Exhibit 10.1

 

 

JUNE 2018 AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS JUNE 2018 AMENDMENT TO LOAN AND SECURITY AGREEMENT (the "June 2018
Amendment") is dated as of June 28, 2018 (“Agreement Date”), with an effective
date of June 1, 2018, and is entered into by and between BEAR STATE BANK, N.A.,
a national banking association ("Lender"), and ADAMIS PHARMACEUTICALS
CORPORATION, a Delaware corporation ("Borrower").

 

WHEREAS, Lender extended a business loan to Borrower, in the initial amount of
Two Million and No/100 United States Dollars ($2,000,000.00) (the "Loan"), as
set forth in that certain Loan and Security Agreement by and between Lender and
Borrower dated March 2016 (collectively, with all previous amendments thereto,
including without limitation, that certain Amendment to Loan and Security
Agreement dated November 3, 2016, and that certain March 2018 Amendment to Loan
and Security Agreement, the "Loan Agreement");

 

WHEREAS, in connection with the Loan and the Loan Agreement, Borrower issued to
Lender a Common Stock Purchase Warrant dated March 28, 2016 (the “Warrant”)
entitling Lender, in the circumstances set forth in the Warrant, to purchase
from Borrower up to 1,000,000 shares (the “Warrant Shares”) of common stock,
$0.0001 par value per share, of Borrower (“Common Stock”), at the per share
Exercise Price as defined and set forth in the Warrant; and

 

WHEREAS, Borrower and Lender desire that the Loan Agreement and the Warrant be
amended as set forth in this June 2018 Amendment, but that all other terms,
conditions, and provisions of the Loan Agreement and the Warrant will remain in
full force and effect solely except as set forth in this June 2018 Amendment;

 

WHEREAS, Borrower hereby intends to and by execution hereof ratifies and affirms
Borrower’s unqualified and unconditional liability on all indebtedness of the
Loan;

 

NOW, THEREFORE, for and in consideration of Lender’s agreement to the amendments
set forth in this June 2018 Amendment, the Loan Agreement, and the covenants,
warranties and representations of Borrower contained herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by all parties, it is agreed as follows:

 

AGREEMENT

 

The recitals set forth above are not mere recitals of fact but are contractual
in nature and are intended by the parties to be incorporated into this June 2018
Amendment by reference, except in the event of a conflict between the
incorporated recitals and the numbered sections of this June 2018 Amendment, the
numbered sections of this June 2018 Amendment shall control. Terms and
provisions which are not otherwise defined herein shall have the same meanings
as set forth in the Loan Agreement or the Warrant, as applicable.

 

1.

Amendment of Warrant. The second sentence of Section 2(a) of the Warrant is
amended to provide in full as follows:

“a) (i) Upon the occurrence of an Event of Default (as defined in the Loan
Agreement) and the delivery of notice by Holder under the Loan Agreement that
Holder is accelerating all amounts owed by the Company under the Loan Agreement
and declaring the Obligations (as defined in the Loan Agreement) immediately due
and payable, or (ii) if the Company has not paid in full all amounts required to
be paid to Holder under the Loan Documents on or before the Maturity Date (as
defined in the Loan Agreement) (each, an “Exercise Event”), the Holder shall be
entitled to Exercise the rights represented by this Warrant, in whole or in
part, to acquire Warrant Shares in a number that Holder in good faith believes
will, upon sale of such shares, be sufficient to cure or pay off the Obligations
due to Holder under the Loan Documents, at any time or times on or before the
Termination Date by facsimile delivery to the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
Holder at the address of the Holder appearing on the books of the Company) of a
duly executed notice of exercise (the “Notice of Exercise”) in substantially the
form of the Notice of Exercise Form annexed hereto.”

 

 

2.

Amendment of Loan Agreement.

(a)

Section 1.1(j) of the Loan Agreement is amended to provide in full as follows:
“"Warrant" shall mean that certain Common Stock Purchase Warrant, Adamis
Pharmaceuticals Corporation, dated on or about the date of this Agreement and
entered into between Borrower and Lender, as the same may be amended from time
to time.”

(b)

The last sentence of Section 10.2 of the Loan Agreement is amended to provide in
full as follows:

“Further, Lender shall have the express right to exercise all rights and powers
available to it pursuant to the Warrant, either following the occurrence of an
Event of Default, or otherwise as provided in the Warrant, if Borrower has not
paid in full all amounts required to be paid to Lender under the Loan Documents
on or before the Maturity Date.”

3.

Estoppel; Waiver; Ratification and Release.  For and in consideration of the
Lender’s agreement to amend the Loan Agreement and the Warrant as set forth
herein, receipt and sufficiency being acknowledged, Borrower, as evidenced by
its signature below, agrees and acknowledges its unqualified and unconditional
obligation for the Indebtedness without defense, affirmative defense,
counterclaim, right of setoff or other impediment to collection, and the same,
if existing, being expressly released and waived by Borrower in consideration
for Lender entering into this June 2018 Amendment.

4.

UCC. Notwithstanding any provisions hereof or execution by Lender, this June
2018 Amendment (and all documents executed in connection herewith) shall be
voidable at the option of Lender should any lien searches or other confirmatory
title information regarding the Collateral (to be provided at the expense of
Borrower) reflect any default under the Loan or creation of any adverse claim or
interest regarding the Collateral. In addition, Borrower authorizes Lender to
file any and all initial, amendatory or continuation Uniform Commercial Code
filings deemed necessary by Lender.

5. 

Good Standing of Borrower. Notwithstanding any provisions hereof or execution by
Lender, this June 2018 Amendment (and all documents executed in connection
herewith) shall be voidable at the option of Lender in the event Borrower is not
validly existing and under its state of formation at the time of execution of
this June 2018 Amendment.

6.

No Further Modifications. Except as expressly set forth above, the terms and
provisions of the Loan Agreement shall remain in full force and effect.

 

 

[ Signatures appear on following page.]

 

 

 

2  

 

IN WITNESS WHEREOF, the parties hereto have duly executed this June 2018
Amendment as of the date first written above, with an effective date as first
written above.

 

 

  BORROWER:       ADAMIS PHARMACEUTICALS CORPORATION,   a Delaware corporation  
        By: /s/ Robert O. Hopkins     Name: Robert O. Hopkins     Title: Chief
Financial Officer             LENDER:       BEAR STATE BANK, N.A.   a national
banking association       By: /s/ Steve Moore     Name: Steve Moore     Title:
Executive Vice President  

 

3  